                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                                3:20-cv-444-RJC-DSC

LISA CAROL RUDISILL,                     )
                                         )
      Plaintiff,                         )
                                         )
                  vs.                    )                             ORDER
                                         )
TRACY PHILBECK, Chairperson of the       )
Gaston County Board of Commissioners,    )
                                         )
      Defendant.                         )
________________________________________ )

       THIS MATTER comes before the Court sua sponte. Plaintiff filed her Complaint on

August 12, 2020 accompanied by a motion for a preliminary injunction, and then amended the

Complaint on August 19, 2020. (Docs. Nos. 1, 3, 4.) A blank summons was mailed to Plaintiff

on August 19, 2020, with instructions to complete and return to the Court for issuance. Plaintiff

did not serve the summons and complaint, and it appears she otherwise failed to prosecute this

case in any way. On April 13, 2021, this Court issued an Order requiring Plaintiff to show cause

as to why this case should not be dismissed for failure to prosecute. (Doc. No. 5.) The Order

informed Plaintiff that she had until April 20, 2021 to respond. (Id.) On April 21, 2021, Plaintiff

filed a response indicating that she is unable to continue this action in light of recent factual

developments, and stating that “with great reluctance and concern, the plaintiff accepts the

decision of the Court to close the case.” (Doc. No. 6 at 1–2.)

       It is Plaintiff’s burden to move this case forward, and Plaintiff has informed the court that

in this action she is no longer able to do so. Pursuant to Federal Rule of Civil Procedure 41(b),

as well as the Court’s inherent powers, this Court will dismiss the Plaintiff’s claims. United

States v. Moussaoui, 483 F.3d 220, 236 (4th Cir. 2007) (citing Link v. Wabash R.R. Co., 370

U.S. 626, 630–31 (1962)).

                                                  1
                      IT IS, THEREFORE, ORDERED that all of Plaintiff’s claims against Defendant are

              DISMISSED. The Clerk is directed to close this case.




Signed: May 3, 2021




                                                           2
